Citation Nr: 1144013	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  08-28 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for residuals, arthroscopy, left knee (left knee disability).

2.  Entitlement to service connection for an acquired psychiatric disorder (including depressive disorder), including as secondary to the service-connected left knee disability.

3.  Entitlement to service connection for a left hip disorder, including as secondary to the service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from September 1974 to May 1975.

This appeal to the Board of Veterans' Appeals (Board) is from September 2007, May 2008, and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

Here, the Board notes that the Veteran has been diagnosed with depressive disorder, not otherwise specified (NOS), but had initially claimed he had a "nervous condition."  Accordingly, as listed on the title page, the Board has recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include depression.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.








REMAND

Manlincon-Statement of the Case for Left Hip Claim

At the outset, the Board notes the Veteran's representative has raised a Manlincon issue with regard to the claim of entitlement to service connection for a left hip disorder, including as secondary to the service-connected left knee disability.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The RO denied this claim in an October 2008 rating decision.  The Veteran responded in November 2008, so within one year of notification of that decision, by filing a statement on a VA Form 9 that indicates he wishes to appeal the denial of his left hip claim.  The Board finds the Veteran filed a timely Notice of Disagreement (NOD) to initiate an appeal of this additional claim.  
38 C.F.R. § 20.201 (2011).  

However, he has not been provided a Statement of the Case (SOC) or given an opportunity to perfect the appeal of these additional claims to the Board by also filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  Therefore, the Board must remand this claim, rather than merely referring it.  An SOC must be issued and the Veteran given an opportunity to perfect the appeal of this claim to the Board.  See Manlincon, 12 Vet. App. at 238.  

VA Treatment Records

In a statement received in October 2008, the Veteran reported that he was receiving ongoing treatment through the San Juan VAMC, Guayama VACBOC, and Arecibo VACBOC.  He intimated that he wished VA to consider these records.  However, on review, the claims file only includes VA treatment records through August 2008.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). The AMC should obtain and associate with the claims file all outstanding VA records.

VA Compensation & Pension (C&P) Examination for Left Knee

The Veteran's service-connected left knee disability (residuals of left knee arthroscopy) must be reexamined to reassess its severity.  The Board emphasizes that this appeal has been ongoing for several years, providing reason for obtaining a reexamination to determine the current severity of the left knee disability.  His last C&P examination was in August 2008, so over three (3) years ago.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Moreover, in a statement received in October 2008, the Veteran maintained that his knee disability had increased in severity.  He furnished private treatment records to support his assertion.

VA C&P Examination and Medical Opinion for Acquired Psychiatric Disorder

The Veteran alleges that his acquired psychiatric disorder is secondary to the pain from his service-connected left knee disability.  

Service connection may be established on a secondary basis for disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a).  Secondary entitlement is also available when a service-connected condition has chronically - meaning permanently - aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The RO arranged for a VA C&P examination and medical opinion concerning his claimed nervous condition, which was provided in March 2008.  The examiner diagnosed an Axis I disorder of depressive disorder, not otherwise specified.  Upon review of the Veteran's examination results and claims file, the examiner provided a negative opinion against the possibility of secondary service connection.  The examiner stated the depressive disorder is not caused by or a result of the service-connected left knee condition.  The examiner indicated the causes of his depression were due to homelessness and marital separation.  The rationale noted that he received no psychiatric treatment during service or post-service until thirty years following separation, in 2005.  

Nonetheless, the examiner failed to indicate whether the Veteran's depression was chronically aggravated by the service-connected left knee disability, to include the chronic symptoms related thereto and his use of medications for his knee.  This is another basis for granting secondary service connection that the examiner also needed to consider.  See 38 C.F.R. § 3.310(b).  

This opinion is inadequate since the necessary rationale and commentary on the determinative issue of aggravation is absent.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA provides an examination in a service-connection claim, even if not statutorily obligated to, it must ensure the examination is adequate or notify the claimant why one cannot or will not be provided).  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The AMC must schedule another C&P examination for a medical nexus opinion regarding his acquired psychiatric disorder.  See 38 C.F.R. § 3.310(b) and Allen, 7 Vet. App. at 439.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a Statement of the Case (SOC) concerning his claim for service connection for a left hip disorder, including as secondary to the service-connected left knee disability.  

Advise the Veteran that he still needs to file a timely Substantive Appeal, such as a VA Form 9 or equivalent statement, in response to the SOC to "perfect" an appeal to the Board concerning this additional claim.  He also must be advised of the time period he has to perfect this appeal.  If, and only if, he submits a timely Substantive Appeal in response to this SOC, thereby perfecting his appeal of this additional claim, should it be returned to the Board for further appellate consideration.

2.  Obtain the Veteran's complete VA treatment records from San Juan VAMC, Guayama VACBOC, and Arecibo VACBOC for the period from August 2008 to the present.  Any negative development should be properly annotated into the claims file.

3.  Schedule an appropriate VA compensation examination to reassess the severity of the Veteran's left knee disability (residuals, arthroscopy, left knee).  The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  38 C.F.R. § 3.655.  The examination should include any diagnostic testing or evaluation needed.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.  

Describe all symptoms caused by the service-connected knee disability, as well as the severity of each symptom.  In this regard, range of motion studies should be conducted and the examiner should also address whether left knee exhibits weakened movement, excess fatigability, or incoordination.  If feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  

Additionally, the examiner should express an opinion on whether pain could significantly limit functional ability during flare-ups or when the knee is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner should state whether there is any instability /subluxation of the left knee and if so, the severity of such should be described as slight, moderate, or severe.

The examiner must discuss the underlying medical rationale for all opinions or conclusions expressed.  If an opinion cannot be made without resorting to speculation, the examiner must state this and specifically explain why such opinion cannot be provided without resort to speculation.

4.  Schedule an appropriate VA compensation examination to determine the nature and etiology of the Veteran's acquired psychiatric disorder, including as due to the service-connected left knee residuals of arthroscopy.  The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of his pertinent medical and other history. 

Based on a comprehensive review of the claims file and objective clinical evaluation, the examiner is asked to clarify all current acquired psychiatric disorders by specifying the present diagnoses.  

Assuming there is a confirmed acquired psychiatric disability, the examiner is then asked to provide an opinion as to the whether it is at least likely as not (at least 50 percent probability) that:

(a)  Any diagnosed acquired psychiatric disorder had its clinical onset during the Veteran's period of service or is otherwise related to such period of service?

(b)  Any diagnosed acquired psychiatric disorder is proximately due to or the result of the Veteran's service-connected left knee disability, to include symptoms such as pain or the use of medications used to treat the knee condition?

(c)  The Veteran's service-connected left knee disability chronically worsened (i.e., aggravated) any diagnosed acquired psychiatric disorder?  
In this regard, if it is determined that aggravation beyond the natural progress of a disorder exists, the examiner should be asked to identify the baseline level of severity of the symptoms prior to aggravation and the level of severity of symptoms due to service connected aggravation.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.

4.  Then readjudicate the remaining claims in light of any additional evidence.  If these remaining claims are not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of these remaining claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


